Name: 88/263/EEC: Commission Decision of 12 April 1988 on improving the efficiency of agricultural structures in Italy (Basilicata) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural structures and production
 Date Published: 1988-04-28

 Avis juridique important|31988D026388/263/EEC: Commission Decision of 12 April 1988 on improving the efficiency of agricultural structures in Italy (Basilicata) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 107 , 28/04/1988 P. 0047 - 0047*****COMMISSION DECISION of 12 April 1988 on improving the efficiency of agricultural structures in Italy (Basilicata) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (88/263/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas, pursuant to the second indent of Article 24 (1) of Regulation (EEC) No 797/85, the Italian Government has forwarded Resolution No 404 of 20 October 1987 of the Region of Basilicata concerning the implementation of Regulation (EEC) No 797/85; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied, from the point of view of the compatibility of the stated provisions with Regulation (EEC) No 797/85 and having due regard to the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions are consistent with the conditions and objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial apsects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions implementing Regulation (EEC) No 797/85 in the subject of Resolution No 404 of 20 October 1987 of the Region of Basilicata, which were forwarded by the Italian Government on 23 November 1987, satisfy the conditions governing a financial contribution from the Community to the common measure referred to in Article 1 of the said Regulation. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 12 April 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.